NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                            July 2, 2015

      Mr. Johny Ray Hargrove                       Hon. Coretta T. Graham
      #01973074                                    Attorney at Law
      Willacy Unit                                 PO Box 60026
      1695 South Buffalo Drive                     Corpus Christi, TX 78466
      Raymondville, TX 78580                       * DELIVERED VIA E-MAIL *

      Hon. Michael E. Welborn
      District Attorney
      P. O. Box 1393
      Sinton, Tx 78387-1393
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00687-CR
      Tr.Ct.No. A-14-5081-2-CR
      Style:    Johny Ray Hargrove v. The State of Texas

            Appellant’s motion for leave to file brief and appellant’s first motion to withdraw
      as counsel (Hon. Coretta T. Graham) in the above cause were this day DISMISSED AS
      MOOT by this Court.

            In addition, appellant’s motion for leave to file amended brief was this day
      GRANTED by this Court. Appellant’s amended brief has been marked “filed” as of June
      22, 2015, the date of receipt. Appellant’s second motion to withdraw as counsel (Hon.
      Coretta T. Graham) was this day CARRIED WITH THE CASE.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:dot